I concur in the judgment and generally in the opinion of the presiding justice.
It seems to me there is no escape from the conclusion that the "compensation" which, it is provided, "shall not be increased or diminished during the term for which they shall have been elected," is the "compensation" fixed by the amendment. Grammatically, the amendment is substantially the same as though it provided: "The governor, lieutenant-governor, secretary of state, controller, treasurer, attorney-general and surveyor-general shall at stated times during their continuance in office receive for their services the following compensation: Governor, ten thousand dollars per annum; lieutenant-governor, four thousand dollars; the secretary of state, controller, treasurer and surveyor-general, five thousand dollars per annum, and the attorney-general six thousand *Page 584 
dollars per annum, which compensation shall not be increased or diminished during the term for which they shall have been elected."
There is nothing whatever in the language used to indicate the intention of the people that the amendment should not take immediate effect, but, ex industria, they have specified that this increased compensation shall not be changed so as to affect the incumbents of these various offices. This restriction, of course, cannot limit the power of the people themselves to change at any time the compensation, though it may have been thought otherwise by those proposing the amendment and by those adopting it.
The application we have made of the expression "which shall not be increased or diminished during the term for which they shall have been elected" renders the amendment tautological, at least as far as "increased" is concerned, because it is subsequently provided that the legislature "in no case shall have the power to increase the compensation above the sum fixed by the constitution." But this is not a sufficient reason for giving the amendment a construction which is directly opposed to the ordinary and perspicuous signification of the terms employed.
As the only question before us is as to the time when the amendment takes effect, and as there is nothing to indicate an intention on the part of the people to make inapplicable the general rule, I think the conclusion is inevitable that the writ should issue.